Case 1:21-cv-02871-KAM-TAM Document 6 Filed 05/27/21 Page 1 of 6 PageID #: 28




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x   21-cv-2871 (KAM)(TAM)

Yoseph Aboutboul, individually and on behalf of
all others similarly situated,


                                         Plaintiff,
                   v.


LVNV Funding, LLC and
Forster & Garbus, LLP,

                                        Defendant.

------------------------------------------------------------x


   Forster & Garbus, LLP (F&G), a Defendant named in the above-entitled action, by its

attorney ROBERT L. ARLEO, ESQ., as and for its Answer to the Plaintiff’s class action styled

Complaint filed on May 20, 2021 (“hereinafter Plaintiff’s Complaint”) sets forth as follows:

   1. The allegations set forth in paragraph 1 of the Plaintiff’s Complaint purport to be a

        synopsis of the Fair Debt Collection Practices Act (FDCPA) and otherwise sets forth no

        allegations against the Defendant, thus no response thereto is required. To the extent that

        said allegations are set forth to claim that the Defendant violated the FDCPA, deny said

        allegations.

   2. The allegations set forth in paragraph 2 of the Plaintiff’s Complaint purport to be a further

        synopsis of the FDCPA and otherwise sets forth no allegations against the Defendant, thus

        no response thereto is required. To the extent that said allegations are set forth to claim

        that the Defendant violated the FDCPA, deny said allegations.
Case 1:21-cv-02871-KAM-TAM Document 6 Filed 05/27/21 Page 2 of 6 PageID #: 29




  3. In regard to the allegations set forth in paragraphs 3 and 4 of the Plaintiff’s Complaint,

     deny that the Court has subject matter jurisdiction and that venue is proper.

  4. In regard to the allegations set forth in paragraph 5 of the Plaintiff’s Complaint, deny that

     any “class” exists and otherwise deny that the Defendant violated the FDCPA.

  5. In regard to the allegations set forth in paragraph 6 of the Plaintiff’s Complaint, deny that

     the Plaintiff has any right to damages and/or declaratory relief from the Defendant.

  6. Admit the allegations set forth in paragraph 7 of the Plaintiff’s Complaint.

  7. The allegations set forth in paragraph 8 of the Plaintiff’s Complaint are not directed at the

     Defendant F&G thus no response thereto is required.

  8. The allegations set forth in paragraph 9 of the Plaintiff’s Complaint are not directed at the

     Defendant F&G thus no response thereto is required.

  9. Admit the allegations set forth in paragraph 10 of the Plaintiff’s Complaint.

  10. Admit the allegations set forth in paragraph 11 of the Plaintiff’s Complaint.

  11. Deny the allegations set forth in paragraph 12 of the Plaintiff’s Complaint.

  12. Deny the allegations set forth in paragraph 13 of the Plaintiff’s Complaint.

  13. Deny the allegations set forth in paragraph 14 of the Plaintiff’s Complaint.

  14. Deny the allegations set forth in paragraph 15 of the Plaintiff’s Complaint.

  15. Deny the allegations set forth in paragraph 16 of the Plaintiff’s Complaint.

  16. Deny the allegations set forth in paragraph 17 of the Plaintiff’s Complaint.

  17. Deny the allegations set forth in paragraph 18 of the Plaintiff’s Complaint.

  18. Deny the allegations set forth in paragraph 19 of the Plaintiff’s Complaint.

  19. Deny the allegations set forth in paragraph 20 of the Plaintiff’s Complaint.
Case 1:21-cv-02871-KAM-TAM Document 6 Filed 05/27/21 Page 3 of 6 PageID #: 30




  20. In regard to the allegations set forth in paragraph 21 of the Plaintiff’s Complaint the

     Defendant refers to each and every paragraph set forth in the herein Answer and

     incorporates said paragraphs by reference herein as if stated at length herein.

  21. Admit the allegations set forth in paragraph 22 of the Plaintiff’s Complaint.

  22. Admit the allegations set forth in paragraph 23 of the Plaintiff’s Complaint.

  23. Admit the allegations set forth in paragraph 24 of the Plaintiff’s Complaint.

  24. Admit the allegations set forth in paragraph 25 of the Plaintiff’s Complaint.

  25. Admit the allegations set forth in paragraph 26 of the Plaintiff’s Complaint.

  26. Admit the allegations set forth in paragraph 27 of the Plaintiff’s Complaint.

  27. Admit the allegations set forth in paragraph 28 of the Plaintiff’s Complaint only to the

     extent that the Defendant LVNV contract with the Defendant F&G to collect the debt

     owed by the Plaintiff.

  28. Deny the allegations set forth in paragraph 29 of the Plaintiff’s Complaint.

  29. Admit the allegations set forth in paragraph 30 of the Plaintiff’s Complaint to the extent

     that said allegations relate to the Defendant F&G.

  30. Admit the allegations set forth in paragraph 31 of the Plaintiff’s Complaint.

  31. Admit the allegations set forth in paragraph 32 of the Plaintiff’s Complaint.

  32. Deny the allegations set forth in paragraph 33 of the Plaintiff’s Complaint.

  33. The allegations set forth in paragraph 34 of the Plaintiff’s Complaint constitute an alleged

     statement of law to which no response is required.

  34. Deny the allegations set forth in paragraph 35 of the Plaintiff’s Complaint.

  35. Admit the allegations set forth in paragraph 36 of the Plaintiff’s Complaint.

  36. Deny the allegations set forth in paragraph 37 of the Plaintiff’s Complaint.
Case 1:21-cv-02871-KAM-TAM Document 6 Filed 05/27/21 Page 4 of 6 PageID #: 31




  37. Deny the allegations set forth in paragraph 38 of the Plaintiff’s Complaint.

  38. Deny the allegations set forth in paragraph 39 of the Plaintiff’s Complaint.

  39. Deny the allegations set forth in paragraph 40 of the Plaintiff’s Complaint.

  40. Admit the allegations set forth in paragraph 41 of the Plaintiff’s Complaint.

  41. Deny the allegations set forth in paragraph 42 of the Plaintiff’s Complaint.

  42. Admit the allegations set forth in paragraph 43 of the Plaintiff’s Complaint.

  43. Deny the allegations set forth in paragraph 44 of the Plaintiff’s Complaint.

  44. Deny the allegations set forth in paragraph 45 of the Plaintiff’s Complaint.

  45. Deny the allegations set forth in paragraph 46 of the Plaintiff’s Complaint.

  46. Deny the allegations set forth in paragraph 47 of the Plaintiff’s Complaint.

  47. Deny the allegations set forth in paragraph 48 of the Plaintiff’s Complaint.

  48. Deny the allegations set forth in paragraph 49 of the Plaintiff’s Complaint.

  49. Deny the allegations set forth in paragraph 50 of the Plaintiff’s Complaint.

  50. Deny the allegations set forth in paragraph 51 of the Plaintiff’s Complaint.

  51. Deny the allegations set forth in paragraph 52 of the Plaintiff’s Complaint.

  52. Deny the allegations set forth in paragraph 53 of the Plaintiff’s Complaint.

  53. In regard to the allegations set forth in paragraph 54 of the Plaintiff’s Complaint the

     Defendant refers to each and every paragraph set forth in the herein Answer and

     incorporates said paragraphs by reference herein as if stated at length herein.

  54. Deny the allegations set forth in paragraph 55 of the Plaintiff’s Complaint.

  55. The allegations set forth in paragraph 56 of the Plaintiffs Complaint constitute an alleged

     statement of law to which no response is required. To the extent that said allegations are

     set forth to claim that the Defendant violated the FDCPA, deny said allegations.
Case 1:21-cv-02871-KAM-TAM Document 6 Filed 05/27/21 Page 5 of 6 PageID #: 32




  56. Deny the allegations set forth in paragraph 57 of the Plaintiff’s Complaint.

  57. Deny the allegations set forth in paragraph 58 of the Plaintiff’s Complaint.

  58. Deny the allegations set forth in paragraph 59 of the Plaintiff’s Complaint.


                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE

  59. The Complaint fails to state any claim upon which relief can be granted against the

     Defendants.



                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE

  60. The Plaintiff failed to mitigate his alleged actual damages.




                               DEMAND FOR JURY TRIAL


     The Defendant F&G invokes its right to trial by jury.




DATED: New York, New York
       May 27, 2021


                                                               ROBERT L. ARLEO, ESQ. P.C.
                                                            BY: /s/     Robert L. Arleo
                                                               ROBERT L. ARLEO, ESQ.
                                                               1345 Avenue of the Americas
                                                               33rd Floor
                                                               New York, New York 10105
                                                               Phone: (212) 551-1115
                                                               Fax: (518) 751-1801
                                                               Email: robertarleo@gmail.com
                                                               Attorney for the Defendant
                                                               Forster & Garbus, LLP
Case 1:21-cv-02871-KAM-TAM Document 6 Filed 05/27/21 Page 6 of 6 PageID #: 33




TO: Stein Saks, PLLC
    285 Passaic Street
    Hackensack, New Jersey 07601
